DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2 and 13 include or repeat limitations of controlling claims 1 and 12 respectively. Thus, please cancel claim 2 and cancel claim 13. 

Election/Restrictions
Claims 1, 3 and 5-12 are allowable. The restriction requirement among the Species, as set forth in the Office action mailed on 09/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display module comprising: a display panel comprising an inorganic light emitting element and a pixel circuit configured to provide a driving current to the inorganic light emitting element; and a driver configured to drive the pixel circuit, wherein the pixel circuit comprises a pulse amplitude modulation (PAM) circuit configured to control an amplitude of the driving current based on an applied PAM data voltage, and a pulse width modulation (PWM) circuit configured to control a pulse width of the driving current based on an applied PWM data voltage, wherein the driver comprises a power supply circuit configured to provide, to the PAM circuit, a first power supply voltage for driving the PAM circuit, and provide, to the PWM circuit, a second power supply voltage for driving the PWM circuit, and wherein the power supply circuit is configured to provide the first power supply voltage to the PAM circuit through a first line, and provide the second power supply voltage to the PWM circuit through a second line different from the first line, wherein the first power supply voltage is higher than a ground voltage, and wherein the second power supply voltage is lower than the first power supply voltage and higher than the ground voltage.
Claim 12 recites similar limitations.
Kim U.S. Patent Publication No. 2001/0019319 teaches a PWM part 31 and PAM part 32 in figures 3-4 and [0031], where each of the parts receives different voltage (e.g. ground, high voltage for CQN, low voltage for Q3) from different lines. However, Kim does not appear to specifically disclose all the above underlined limitations. 
Konno et al. U.S. Patent Publication No. 2005/0184952 teaches plurality of power values greater than a ground voltage for a PAM scheme in figure 22 and figure 24 shows a high value for a PWM scheme in figure 24. However, Konno does not appear to specifically disclose all the above underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621